*549On March 14, 1895, Mr. Carlisle and Mr. Johnson, on behalf of the appellee, filed a motion for a rehearing.
On April 11, 1895, the motion was denied,
Mr. Chief Justice Alvby
delivering the opinion of the Court:
The motion for rehearing in this case must be overruled. It is based upon the supposition that there was no evidence given in the court below upon which the jury could have estimated the amount which would have been equivalent to a reasonable hire or rental of the cars for the time that the defendant company was actually deprived of the use of the cars by the default of the plaintiff company. That is true only to a very limited extent. All the elements for such estimation were furnished in the evidence given on the trial; that is to say, the non-delivery of the cars as required by the contract, and the inconvenience and damage suffered by the defendant, by reason of such default of the plaintiff. The only further evidence needed to make the evidence definite was the opinion of some competent witness or witnesses to inform the jury as to the rental value of such cars for the time that the defendant was deprived of their use. This is only a different mode of showing the amount of damages sustained from that attempted by the defendant, and which was ruled to be inadmissible. The claim for damages by the defendant, by way of recoupment, was clearly within the issues made by the pleadings in the case. The court, by granting the fifth prayer of the plaintiff, and in its general charge to the jury, virtually precluded all right of the defendant to show damages resulting from the delay in the delivery of the cars as required by the contract. The court declared that it had “found as matter of law that the defendants were not entitled to any damages because of the delay in delivery, and therefore the jury were relieved from considering that question.” This court, upon review, could not affirm the correctness of that instruction.
The act of Congress of February 9, 1893, under which *550this court was organized, provides that this court on appeal shall review the judgments, orders or decrees appealed from,. “ and affirm, reverse, or modify the same as shall be just” This is substantially the same provision as that found in Section 701 of the Revised Statutes of the United States, applicable to the Supreme Court of the United States; and under that provision of the statute it has been repeatedly held by the Supreme Court, that where it is apparent upon the record that the case has been mistried, or tried upon some erroneous theory as to the rights of the parties and the amount to be recovered, the court will reverse the judgment and remand the cause that it may be retried. As an instance of this, we may refer to the case of Mills v. Scott, 99 U. S. 25, 30. That was an action at law for the recovery of certain bills, amounting to $100,000, and the verdict and judgment below were for the full amount of the claim. But the Supreme Court, said the only recovery which the declaration permitted was for $40,000, and not for $100,000, which the jury had found,. and upon which verdict a judgment had been entered. This error in the record, said the court, “is not specifically pointed out in the brief of counsel for the defendant, who was not present at the argument; but it is evident that it was at the-erroneous apportionment of the indebtedness to the estate of the deceased that he aimed, when insisting that the remedy of the plaintiff 'should have been by a bill in equity, and not in this form of action. Be this as it may, where an error in the amount recovered is apparent upon the record, and it could have been remedied by an amendment of the pleadings, this court will, of its own motion, in the interest of justice, direct that it be corrected, and, if necessary, order a, new trial or further proceedings for that purpose.”
And so in the case of the Railroad Company v. United States, 108 U. S. 277, 281. That was an action at law to recover taxes alleged to be due under certain acts of Congress. There were certain findings by the court, but it was-found, when the case came into the Supreme Court, that *551they were not sufficiently specific as to the losses for which deductions were claimed by the defendant. To meet this difficulty of the case, and to prevent the miscarriage of justice, the court said: “As the omission to make the finding sufficiently specific in this particular undoubtedly arose from the fact that the court ruled as matter of law that no deductions could be made on account of losses of this character, we will remand the cause so that further inquiry may be had on that point. This we have authority to do under Section 701 of the Revised Statutes, which allows a cause to be remanded for such further proceedings to be had in the inferior court as the justice of the case may require.” And the judgment was accordingly reversed, and the cause remanded for retrial.
The application of this principle, however, to prevent the miscarriage of justice, can only be invoked where it is plainly apparent from the record that a recovery has been had in excess of the right of the party claiming, or where, from some misconception in presenting a claim, a party is placed in peril of losing and being concluded with respect to an important right, of which he sought the benefit. We do not, of course, intend to be understood as in any manner qualifying the general principle that questions not made on the trial and presented to the court below for decision can not be entertained by this court. But in this case, the question of the right to recoup for the damages sustained for the delay in the delivery of the cars was distinctly made, both in the pleadings and the proof; and the only difficulty that has arisen is as to the nature of the proof by which the quantum, of damages may be shown. There is no just ground shown for rehearing, and the motion is therefore denied.